Citation Nr: 1104589	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, 
including arthritis as secondary to service-connected bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from February 
1960 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

The Veteran does not have a bilateral hip disorder.  X-rays taken 
during his June 2008 VA compensation examination revealed normal 
pelvis and hips and no indication of arthritis.


CONCLUSION OF LAW

The Veteran does not have a bilateral hip disorder that was 
incurred in or aggravated by his military service, or that may be 
presumed to have been incurred in service; or that is proximately 
due to, the result of, or chronically aggravated by his service-
connected bilateral pes planus.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The U. S. Supreme Court has clarified that VCAA notice errors are 
not presumptively prejudicial, rather, should be determined based 
on the facts of each individual case.  Moreover, as the pleading 
party, the Veteran, not VA, has this burden of proof for showing 
there is a VCAA notice error in timing or content and, 
furthermore, that it is unduly prejudicial, meaning outcome 
determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2008, so 
prior to initially adjudicating his claim in the July 2008 
decision at issue, so in the preferred sequence.  The letter 
informed him of the evidence required to substantiate his claim 
and apprised him of his and VA's respective responsibilities in 
obtaining this supporting evidence.  Note also that the letter 
complied with Dingess as well by discussing the downstream 
disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted personal statements 
and copies of his service treatment records (STRs).  The RO also 
obtained his STRs, service personnel records (SPRs), and arranged 
for a VA compensation examination for a medical nexus opinion 
concerning the cause of his claimed bilateral hip disorder - 
particularly in terms of whether it is attributable to his 
service-connected bilateral pes planus, as he alleges.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Although the examiner did not provide 
medical comment on whether any current bilateral hip condition is 
etiologically related to the Veteran's military service on a 
direct basis, this was unnecessary since, according to the 
results of that evaluation, the Veteran did not have any then 
current bilateral hip disability, including arthritis.  In this 
regard, the examiner found that the Veteran's pelvis and hips 
were normal according to X-rays.  And the other medical evidence 
in the file also does not confirm he has a bilateral hip 
disorder, including arthritis, such as would be reflected by a 
pertinent diagnosis.  So he has failed to establish the most 
preliminary evidentiary requirement for service connection, i.e., 
a current disability.  In this absence of proof of current 
disability, there necessarily cannot be any present disability to 
attribute to his military service, including by way of his 
service-connected pes planus.  The Board is therefore satisfied 
that VA has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for a Bilateral 
Hip Disorder, Including Arthritis as Secondary to the Service-
Connected Bilateral Pes Planus

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or an injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, 
i.e., arthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee, 34 F.3d at 1043 (Fed. Cir. 
1994).  

Further, disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2010).

Establishing service connection on this secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

When determining service connection, all potential theories of 
entitlement, direct, presumptive, and secondary must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  

More fundamental to the claim, however, irrespective of the 
particular basis of it, is that the Veteran first has to 
establish he has a bilateral hip disorder.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

Here, though, the claims file does not contain any medical record 
diagnosing a bilateral hip disorder of any type, despite the 
Veteran's claim of arthritis in his hips.  Arthritis must be 
objectively confirmed by X-ray, so his unsubstantiated 
lay allegation is insufficient reason to conclude he has this 
asserted condition.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003.  And, indeed, to the contrary, the June 2008 VA 
compensation examination included taking X-rays of his hips, 
which were negative.  He had a normal pelvis and hips.  So there 
is not the required radiographic confirmation of arthritis.  
Absent evidence of a current bilateral hip disability, service 
connection is not possible because there is no present condition 
to attribute to his military service, including to his service-
connected bilateral pes planus.  See Degmetich v. Brown, 104 F.3d 
1328 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability).  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of a current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).  Given, however, that arthritis is considered to be a 
chronic (meaning permanent) condition, per se, the reason it may 
be service connected on a presumptive basis, the Veteran would 
not have it, such as when filing a claim, and then suddenly not 
have it when later examined.  See again 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Moreover, a review of the Veteran's STRs shows no documented 
complaints, treatment or diagnosis of a bilateral hip disorder 
(of any sort).  There equally is no indication of arthritis 
within one year of his discharge from service, certainly not to 
the required minimum degree of at least 10-percent disabling, 
which also precludes presumptive service connection.  And there 
continues to be no post-service medical records showing any 
bilateral hip disorder, including arthritis.  The Board would 
only have to address any potential relationship or correlation 
between a hip disorder and his military service, including by way 
of a service-connected disability like his pes planus, in the 
event he first established that he has a hip disorder (or at 
least has since filing this claim), which he simply has not done.  
So, again, there is no current disability to relate to his 
military service, including secondarily by way of a service-
connected disability like his pes planus.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.") (italics added for 
emphasis).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



This includes situations, as here, where the claim of entitlement 
to service connection is predicated on the notion that the 
disability claimed is secondary to a service-connected 
disability.  The June 2008 VA compensation examiner specifically 
discounted this notion that the Veteran's claimed hip disorder is 
secondarily related to his already service-connected pes planus.  
This VA examiner found, instead, that any bilateral hip condition 
(so even if the Veteran has one) is less likely as not due to or 
aggravated by his bilateral pes planus.  This VA examiner 
reasoned that "...observance of gait shows swinging type changes 
that originate at the hips rather than the feet.  As such, [the 
Veteran's] bilateral hip condition is more likely due to natural 
disease progression and less likely secondary to his service-
connected pes planus."

So even accepting for the sake of argument the Veteran has a 
bilateral hip disorder, though not arthritis, his claim still 
fails.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like 
in Wallin, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).

The Board also has considered the Veteran's lay statements, which 
are quite vague.  Nonetheless, while he is certainly competent to 
state that he feels certain symptoms, such as pain from his hips 
and feet, he is not competent or qualified, as a layman, 
to ascribe these symptoms to a specific diagnosis - especially 
like arthritis, which, as mentioned, requires X-ray confirmation 
according to 38 C.F.R. § 4.71a, DC 5003.  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  That is to say, certain disabilities like arthritis 
of the hips are medically complex in nature and simply not 
readily amenable to lay diagnosis or probative opinion on 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (clarifying that medical evidence is not always or 
categorically required in every instance to establish the 
required nexus or linkage between the claimed disability and 
service or a service-connected disability).  But see, too, 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering 
that certain disabilities are not conditions capable of lay 
diagnosis, such as rheumatic heart disease).


Since the Board does not find the Veteran's lay statements to be 
competent to establish the missing elements of his claim, 
including establishing that he has arthritis in his hips, there 
is no need to also consider the credibility of his 
lay statements, even though this, too, affects their ultimate 
probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability, including during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as treatment records, but also indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for this claimed disorder.  
So there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a bilateral hip disorder, 
including arthritis as secondary to the service-connected 
bilateral pes planus, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


